 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF
 9   OPERATING ENGINEERS                                     CASE NO. 2:18-cv-01861-BAT
     CONSTRUCTION INDUSTRY HEALTH
10   AND SECURITY FUND, et al.                               ORDER GRANTING
                                                             STIPULATION FOR ENTRY OF
11                               Plaintiff,                  JUDGMENT

12           v.

13   R G CONSTRUCTION, INC., a
     Washington corporation,
14
                                 Defendant.
15
            Pursuant to the Stipulation of Plaintiffs and Defendant (Dkt. 11), judgment shall be
16
     entered in favor of Plaintiffs against Defendants in the amounts hereinafter listed, which amounts
17
     are due the Plaintiff Trusts by Defendant for its inclusive employment of members of the
18
     bargaining unit represented by Local 612, with which the Defendant has a valid collective
19
     bargaining agreement, and which amounts are due by reason of its specific acceptance of the
20
     Declarations of Trust for the period October 2018 through January 2019: for contributions of
21
     $45,616.96, for dues of $2,421.15, for liquidated damages of $12,359.36, for pre-judgment
22
     interest of $3,970.55, for attorneys’ fees of $213.00 and for costs of $535.00, all for a total of
23
     $65,116.02, together with interest accruing thereupon at the rate of twelve percent (12%) per


     ORDER GRANTING STIPULATION FOR
     ENTRY OF JUDGMENT - 1
 1   annum from the date of entry hereof until fully paid.

 2          Accordingly, it is ORDERED:

 3          1.      The Court GRANTS the stipulation for judgment as set forth above.

 4          2.      The Clerk is directed to close this case.

 5          DATED this 26th day of March, 2019.

 6

 7

 8
                                                             A
                                                             BRIAN A. TSUCHIDA
                                                             Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING STIPULATION FOR
     ENTRY OF JUDGMENT - 2
